Order entered November 1, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00130-CR

                          ROMAN JESSE MENDOZA, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 422nd Judicial District Court
                                Kaufman County, Texas
                           Trial Court Cause No. 26999-422

                                           ORDER
       The Court GRANTS appellant’s October 29, 2013 motion to extend time to file his brief.

We ORDER appellant’s brief filed as of the date of this order.



                                                     /s/   LANA MYERS
                                                           JUSTICE